Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 Claims 1-20 are allowed.
Claims 1-20 are considered allowable since none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, including  “determining that a buffer of the client device  is to be rebuffered; selecting a specified rebuffering point from a plurality of points, the plurality of rebuffering points being assigned different ranking values; pausing the video stream for a variable amount of time based on one or more factors, rebuffering during the pause” .
The closest prior art (Oijer) discloses selecting a rebuffering point and pausing at the point.  None of these references disclose “determining that a buffer of the client device  is to be rebuffered; selecting a specified rebuffering point from a plurality of points, the plurality of rebuffering points being assigned different ranking values; pausing the video stream for a variable amount of time based on one or more factors, rebuffering during the pause" Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426